MORRISON, Presiding Judge.
The offense is automobile theft; the punishment, 8 years.
Walters, the owner of a used car lot in Dallas, testified that *335a Chevrolet automobile bearing a dealer’s license was stolen from his lot on the night charged in the indictment and that it was later returned to him from Houston.
Officer Harrison of the Pasadena police testified that he observed an automobile with a dealer’s license and with the windows down in the rain ten days later parked at the curb in his city and went to the nearest house to inquire, that the appellant and a man who identified himself as the appellant’s uncle came to the door, that the appellant claimed the automobile as his own but stated that he had lost the papers.
Appellant, testifying in his own behalf, admitted a prior suspended sentence for automobile theft and three forgery convictions in California, but stated that he had borrowed the automobile in question from an ex-convict friend of his in Houston and denied that he had told the officers he had bought the same in Dallas.
Officer Womack of Pasadena testified in rebuttal that the appellant told him at the house that Jhe had bought the automobile in Dallas but had lost his papers and could not remember from whom he had bought it.
There are no formal bills of exception. Though appellant was represented in the trial court, no brief has been filed, and we find no errors among those pointed out in his letter to this court.
Finding the evidence sufficient to sustain the conviction and no reversible error appearing, the judgment is affirmed.